BY THE COMMISSION.
Order: By Order No. 5750 in this docket dated May 15, 1973 we proposed several changes in Chapter 25-6 relating to billing practices of electric utilities. We inadvertently omitted, however, a minor change in new subsection (i) of Rule 25-6.100 (formerly subsection (g) of said rule) which is necessary by reason of other revisions being proposed therein, as set out hereinafter.
It is therefore ordered that subsection (i) of Rule 25-6.100, as set out in Order No. 5750, dated May 15, 1973, be and the same is hereby amended to read as follows —■
(i) Any conversions from meter reading units to billing units, or any other calculations to determine billing units from recording or other devices, or any other factors used in determining the bill. In lieu of such information a statement must be on the receipt advising that such information may be obtained by contacting the utility’s offices.
It is further ordered that written objections, if any, to Order No. 5750, as amended herein, shall be filed within fifteen (15) days from the date of this order.
By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA F. HAWKINS, as and constittuing the Florida Public Service Commission, this 21st day of May 1973.